DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 08/18/2022 where claims 1-20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 08/18/2022, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 08/18/2022. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  of application 17/890,348 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim application 17/119, 275 (US Patent: 11463354 B2)
Although the claims at issue are not identical, they are not patentably distinct from each other
Regarding claim 1 of the application 17/890,348, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claim 1 of the application 17/119, 275 (US Patent: 11463354 B2)
Independent claim 1 of 17/890,348
Independent claim 1, US 11463354  B2
1. A method of routing data packets in a virtual network, the method comprising: receiving, at a processor of a network interface card of a host device, a multicast data packet for transmission to a plurality of destination virtual machines; retrieving, using the processor, a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicating, by the processor, the multicast data packet for each next hop destination; encapsulating, by the processor, each replicated packet with a header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmitting, by the processor, the encapsulated packets.
1. A method of routing data packets in a virtual network, the method comprising: receiving, at a processor of a network interface card of a host device, a unicast data packet for transmission to one or more destination virtual machines; extracting, using the processor, a multicast data packet from the unicast data packet; retrieving, using the processor, a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicating, by the processor, the multicast data packet for each next hop destination; encapsulating, by the processor, each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmitting, by the processor, the encapsulated packets.
2. The method of claim 1, wherein the processor receives the multicast data packet from a virtual machine executing on a remote host device.
2. The method of claim 1, wherein the processor receives the unicast data packet from a virtual machine executing on a remote host device.
3. The method of claim 1, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
3. The method of claim 1, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
4. The method of claim 1, wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
4. The method of claim 1, wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
5. The method of claim 1, wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.
5. The method of claim 1, wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.
6. The method of claim 1, further comprising receiving, at the processor from a central controller, a forwarding table including the list of next hop destinations corresponding to the destination multicast group designation.
7. The method of claim 1, further comprising receiving, at the processor from a central controller, a forwarding table including the list of next hop destinations corresponding to the destination multicast group designation.
7. The method of claim 6, wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations corresponding to the destination multicast group designation.
8. The method of claim 7, wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations corresponding to the destination multicast group designation.
8. A network interface card configured to route data packets in a virtual network, the network interface card residing in a host device and comprising a processor configured to: receive a multicast data packet for transmission to a plurality of destination virtual machines; retrieve a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicate the data packet for each next hop destination; encapsulate each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmit the encapsulated packets.
9. A network interface card configured to route data packets in a virtual network, the network interface card residing in a host device and comprising a processor configured to: receive a unicast data packet for transmission to one or more destination virtual machines; extract a multicast data packet from the unicast data packet; retrieve a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicate the data packet for each next hop destination; encapsulate each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmit the encapsulated packets.
9. The network interface card of claim 8, wherein the processor is configured to receive the multicast data packet from a virtual machine executing on a remote host device.
10. The network interface card of claim 9, wherein the processor is configured to receive the unicast data packet from a virtual machine executing on a remote host device.
10. The network interface card of claim 8, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
11. The network interface card of claim 9, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
11. The network interface card of claim 8, wherein the processor is configured to transmit a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
12. The network interface card of claim 9, wherein the processor is configured to transmit a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
12. The network interface card of claim 8, wherein the processor is configured to transmit a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.
13. The network interface card of claim 9, wherein the processor is configured to transmit a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.
13. The network interface card of claim 8, wherein the processor is configured to decapsulate the multicast packet and determining a packet type.
14. The network interface card of claim 9, wherein the processor is configured to decapsulate the multicast packet and determining a packet type.
14. The network interface card of claim 8, wherein the processor is configured to: receive, from a central controller, a forwarding table including the list of next hop destinations corresponding to the destination multicast group designation.
15. The network interface card of claim 9, wherein the processor is configured to: receive, from a central controller, a forwarding table including the list of next hop destinations corresponding to the destination multicast group designation
15. The network interface card of claim 14, wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations corresponding to the destination multicast group designation.
16. The network interface card of claim 15, wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations corresponding to the destination multicast group designation.
16. A non-transitory computer-readable medium storing instructions, that when executed by one or more processors of a network interface card of a host device, cause the one or more processors to: receive a multicast data packet for transmission to a plurality of destination virtual machines; retrieve a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicate the multicast data packet for each next hop destination; encapsulate each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmit the encapsulated packets.
17. A non-transitory computer-readable medium storing instructions, that when executed by one or more processors of a network interface card of a host device, cause the one or more processors to: receive a unicast data packet for transmission to one or more destination virtual machines; extracting, using the processor, a multicast data packet from the unicast data packet; retrieve a list of next hop destinations for the multicast data packet based on a destination multicast group designation; replicate the multicast data packet for each next hop destination; encapsulate each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and transmit the encapsulated packets.
17. The non-transitory computer-readable medium of claim 16, wherein the multicast data packet is received from a virtual machine executing on a remote host device.
18. The non-transitory computer-readable medium of claim 17, wherein the unicast data packet is received from a virtual machine executing on a remote host device.
18. The non-transitory computer-readable medium of claim 16, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
19. The non-transitory computer-readable medium of claim 17, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation.
19. The non-transitory computer-readable medium of claim 16, wherein the instructions further cause the one or more processors to transmit a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
20. The non-transitory computer-readable medium of claim 17, wherein the instructions, that when executed by the one or more processors, further cause the one or more processors to transmit a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
20. The non-transitory computer-readable medium of claim 16, wherein the instructions further cause the one or more processors to transmit a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.
12. The network interface card of claim 8, wherein the processor is configured to transmit a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP.


Claim 1 is rejected over claim 1 of U.S. Patent 11,463,354 B2
Claim 2 is rejected over claim 2 of U.S. Patent 11,463,354 B2
Claim 3 is rejected over claim 3 of U.S. Patent 11,463,354 B2
Claim 4 is rejected over claim 4 of U.S. Patent 11,463,354 B2
Claim 5 is rejected over claim 5 of U.S. Patent 11,463,354 B2
Claim 6 is rejected over claim 7 of U.S. Patent 11,463,354 B2
Claim7 is rejected over claim 8 of U.S. Patent 11,463,354 B2
Claim 8 is rejected over claim 9 of U.S. Patent 11,463,354 B2
Claim 9 is rejected over claim 10 of U.S. Patent 11,463,354 B2
Claim 10 is rejected over claim 11 of U.S. Patent 11,463,354 B2
Claim 11 is rejected over claim 12 of U.S. Patent 11,463,354 B2
Claim 12 is rejected over claim 13 of U.S. Patent 11,463,354 B2
Claim 13 is rejected over claim 14 of U.S. Patent 11,463,354 B2
Claim 14 is rejected over claim 15 of U.S. Patent 11,463,354 B2
Claim 15 is rejected over claim 16 of U.S. Patent 11,463,354 B2
Claim 16 is rejected over claim 17 of U.S. Patent 11,463,354 B2
Claim 17 is rejected over claim 18 of U.S. Patent 11,463,354 B2
Claim 18 is rejected over claim 19 of U.S. Patent 11,463,354 B2
Claim 19 is rejected over claim 20 of U.S. Patent 11,463,354 B2
Claim 20 is rejected over claim 12 of U.S. Patent 11,463,354 B2



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 6,  9, 10, 11, 12, 13, 14 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessmer et al. (US Pub: 20150280928 A1) hereinafter Tessmer  and in view of Katoh (US Pub: 20040028058 A1) 

As to claim 1. Tessmer teaches a method of routing data packets in a virtual network, the method comprising: ([0052] Fig. 3a, in operations labeled `1` through `3`, a transmission of a Broadcast/Unknown-unicast/Multicast BUM packet from the ToR 124 to other network nodes in VXLAN300)
receiving, at a processor of a network interface card of a host device, ([0098] FIG. 11 a process 1100 performed by a host machine for processing traffic from the network i.e., from the NIC and not from one of its own VMs the host machine can be further configured to perform the functions of a PTEP and/or a MTEP, he process 1100 starts when it receives (at 1110) a tunnel encapsulated packet from another endpoint connected to a logical switch) 
 a multicast data packet for transmission to a plurality of destination virtual machines; ([0098][0100] Fig. 11, T it receives (at 1110) a tunnel encapsulated packet from another endpoint connected to a logical switch; the process forwards (at 1180) the packet to all local VMs that are connected to the corresponding logical switch..
replicating, by the processor, the multicast data packet for each next hop destination; ([0067][0071] Fig. 5,a PTEP is able to replicate BUM traffic onto endpoints in a multicast group by using IP multicast; PTEP 115 in operation `2` replicates the BUM traffic and tunnels the replicated traffic as unicast to the ToR 123 (using tunneling IP 2.1.3.1), which in turn forwards the traffic to the network nodes 463 and 464)
encapsulating, by the processor, each replicated packet with a header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; ([0041] [0050][0053] Fig. 2a-2b, Fig. 3a, network node 132 to send packets to VMs in VXLAN100; to send BUM traffic onto a particular logical switch, it tunnels the BUM packet to one of these Physical-network Tunneling End Points PTEPs using unicast, PTEP can then send the BUM packet to a multicast group that corresponds to the particular logical switch and replicate packet to other ToRs over unicast VXLAN tunnels., since the host machines 112-114 have subscribed to a multicast  group that corresponds to VXLAN300, the PTEP 115 can send encapsulated  packet 312 to the host machines 112-114 by using  multicast group as the destination IP address/virtual IP address,  in the outer header of the packet 312)
and transmitting, by the processor, the encapsulated packets(Tessmer [0053] Fig. 3a, the PTEP 115 sends the encapsulated BUM traffic to the other ToR 123 by in a packet 313)
Tessmer does not teach retrieving, using the processor, a list of next hop destinations for the multicast data packet based on a destination multicast group designation;  
retrieving, using the processor, a list of next hop destinations for the multicast data packet based on a destination multicast group designation;  (Katoh [0106] [0107] Fig. 1, Fig. 2, Fig. 5, Fig. 6, information retrieval unit 322 retrieves  the VLAN information DB330 to discover VLAN-ID (TAG #1 or TAG #2) corresponding to the destination address to be inputted from the frame disassembly unit 320 as well as a port (port 200 or port 202) to which a communication node (communication node 102 or communication node 104/remote host) of the destination is connected)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Katoh with the teachings of Tessmer because Katoh teaches that discovering VLAN-ID corresponding to the destination address of the connected communication nodes would increase the transmission speed and to improve the transmission efficiency by restraining the occurrence of the multicast/broadcast in the VLAN. (Katoh [0059])
Claims 8 and 16 are interpreted and rejected for the same reasons as set forth in claim 1 
As to claim 2 the combination of Tessmer,  and  Katoh specifically Tessmer teaches wherein the processor receives the multicast data packet from a virtual machine executing on a remote host device.. ([0093] Fig. 8, process 1000 starts when it receives (at 1010) a packet from the VM, the process examines the destination MAC address to see if it's for broadcast (e.g., ffffffffffff), a known multicast MAC address)

Claims 9 and 17 are interpreted and rejected for the same reasons as set forth in claim 2 
As to claim 3 the combination of Tessmer and  Katoh specifically Tessmer teaches, wherein the multicast data packet has a multicast header that includes a first source VIP and the destination multicast group designation. ( [0053] [0054] Fig. 3a, At operation `2`, the Physical-network Tunneling End Points PTEP 115 recognizes from the inner header of the packet 310 that the content is Broadcast/Unknown-unicast/Multicast BUM traffic for VXLAN300, the PTEP 115 accordingly re-encapsulates the BUM content into encapsulated packet 312 for transmission to host machines 112-114 ;and outer header that indicates that the source IP address is 1.1.5.1 (tunneling IP of PTEP 115); thus the packet 312 can rely on L3 multicast to reach VTEPs in the multicast group (i.e., host machines 112-114) in one transmission)
Claims 10 and 18 are interpreted and rejected for the same reasons as set forth in claim 3 
As to claim 5 the combination of Tessmer and  Katoh specifically Tessmer teaches, wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a remote device indicated by a first next hop destination VIP. ([0042] [0043] Fig. 2A  encapsulated packet 211 has inner portion corresponds to the packet 210, which has a header (inner header) that indicates the source and destination MAC addresses (e.g., used by Ethernet); outer header indicates that VTEP-IP 2.1.2.1 (of the physical gateway 122) is the source address and the VTEP-IP 1.1.2.1 is the destination address; outer header of the encapsulated packet 211 also carries an overlay logical network identifier (e.g., VXLAN network identifier, or VNI) that identifies "VXLAN100" as the logical switch that the traffic belongs to; based on this identifier, the encapsulated packet 211 is sent into a VXLAN100 tunnel 201 then to host machine/remote)

Claim 12, 20 is/are interpreted and rejected for the same reasons as set forth in claim 5 

Claims 4, 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessmer, Katoh and further in view of Biswas et al. (US Pub:  20130322446 A1) hereinafter Biswas
As to claim 4 the combination of Tessmer and Katoh does not teach wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
Biswas teaches wherein transmitting the encapsulated packets includes transmitting a first encapsulated packet of the encapsulated packets to a local virtual machine executing on the host device by inserting the first encapsulated packet in an ingress queue for the local virtual machine indicated by a first next hop destination VIP.
 (Biswas [0051]-[0054] Fig. 4, Fig. 5A-5B, virtual switch 410 encapsulates the original packet received from the source VM 406 into a tunnel and adds header, ingresses the encapsulated packet to the physical networking element 402, once the original packet has been verified as being safe to send to the destination VM 408, then packet to the destination VM 408)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Biswas with the teachings of Tessmer and Katoh because Biswas teaches that utilizing VEPA would enable inter virtual machine (VM) traffic (access control) from servers hosting the VMs to physical networking elements thereby allowing plurality of VMs may move data across the architecture easily and efficiently. (Biswas [0047])
Claims 11 and 19 are interpreted and rejected for the same reasons as set forth in claim 4 

Claims 6, 7, 14, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessmer, Katoh,   and further in view of Thakkar et al. (US Pub: 20150063360 A1) hereinafter Thakkar

As to claim 6 the combination of Tessmer and Katoh specifically Katoh teaches including the list of next hop destinations corresponding to the destination multicast group designation. (Katoh [0106] [0107] Fig. 1, Fig. 2, Fig. 5, Fig. 6, VLAN information DB330/database, provides the information retrieval unit 322 and the multicast transmission control unit 326 with the information stored; information retrieval unit 322 retrieves  the VLAN information DB330 to discover VLAN-ID (TAG #1 or TAG #2) corresponding to the destination address to be inputted from the frame disassembly unit 320 as well as a port (port 200 or port 202) to which a communication node (communication node 102 or communication node 104/remote host) of the destination is connected)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Katoh with the teachings of Tessmer because Katoh teaches that discovering VLAN-ID corresponding to the destination address of the connected communication nodes would increase the transmission speed and to improve the transmission efficiency by restraining the occurrence of the multicast/broadcast in the VLAN. (Katoh [0059])
the combination of Tessmer, Katoh does not teach further comprising receiving, at the processor from a central controller, a forwarding table
Thakkar teaches further comprising receiving, at the processor from a central controller, a forwarding table (Thakkar [0065] logical controller identifies the physical controller (s) that manages each of the selected gateway hosts, and distributes the routing table to the identified physical controllers, the routing table is distributed as a set of data tuples. Physical controllers then distribute these data tuples to the gateway hosts; both the active and standby hosts (and multiple active hosts) receives the same routing table for the logical router)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thakkar with the teachings of Tessmer, Katoh and Kuwata because Thakkar teaches that provisioning by the controller multiple standby gateways for a logical router and implementing the logical router in a cluster of gateways located in that rack or zone will improve latency. (Thakkar [0042] [0090])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim6 

As to claim 7 the combination of Tessmer, Katoh and Thakkar specifically Katoh teaches corresponding to the destination multicast group designation. (Katoh [0106] [0107] Fig. 1, Fig. 2, Fig. 5, Fig. 6, information retrieval unit 322 retrieves  the VLAN information DB330 to discover VLAN-ID (TAG #1 or TAG #2) corresponding to the destination address to be inputted from the frame disassembly unit 320 as well as a port (port 200 or port 202) to which a communication node (communication node 102 or communication node 104/remote host) of the destination is connected)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Katoh with the teachings of Tessmer because Katoh teaches that discovering VLAN-ID corresponding to the destination address of the connected communication nodes would increase the transmission speed and to improve the transmission efficiency by restraining the occurrence of the multicast/broadcast in the VLAN. (Katoh [0059])
the combination of Tessmer, Katoh, does not teach   wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations 
Thakkar teaches wherein the list of next hop destinations in the forwarding table includes fewer than all possible destinations (Thakkar [0047] instead of one active L3 gateway, operating on one gateway host machine with one (or more) standby L3 gateways, this example includes three active L3 gateway host machines 435-445. Some logical networks may utilize more or fewer active L3 gateways than the illustrated three (e.g., based on an administrator determination)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Thakkar with the teachings of Tessmer, Katoh because Thakkar teaches that provisioning by the controller multiple standby gateways for a logical router and implementing the logical router in a cluster of gateways located in that rack or zone will improve latency. (Thakkar [0042] [0090])

Claim 15 is interpreted and rejected for the same reasons as set forth in claim 7

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413